            Case 1:20-cv-00574-EGS Document 12 Filed 03/31/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


  MOLLY JONG-FAST,

                  Plaintiff,

                           v.                         Civil Action No. 20-574 (EGS)
  U.S. DEPARTMENT OF VETERANS
  AFFAIRS, et al.,

                  Defendants.


            DEFENDANTS’ CONSENT MOTION FOR EXTENSION OF TIME TO
                ANSWER OR OTHERWISE RESPOND TO COMPLAINT

       Defendants U.S. Department of Veterans Affairs (“VA”) and U.S. Department of Justice

(“DOJ”), by and through undersigned counsel, move pursuant to Federal Rule of Civil Procedure

6(b)(1) for a short extension of time, until April 24, 2020, to answer or otherwise respond to the

Amended Complaint in this matter, and as grounds for this consent motion, state as follows.

       1.       This action under the Freedom of Information Act (“FOIA”) was filed by Plaintiff

on February 27, 2020. ECF No. 1. Service of the Complaint was effected on the U.S. Attorney

on March 4, 2020. ECF No. 6. The initial deadline to answer or otherwise respond to the

Complaint was April 3, 2020.

       2.       On March 18, 2020, Plaintiff moved for leave to amend the Complaint. ECF No.

9. Leave was granted by Minute Order dated March 20, 2020, and the First Amended Complaint

was filed on March 21, 2020 (“Amended Complaint”). ECF No. 10.

       3.       Pursuant to Rule 15(a)(3), a defendant is ordinarily required to respond to an

amended complaint “within the time remaining to respond to the original pleading or within 14

days after service of the amended pleading, whichever is later.” The Amended Complaint has
            Case 1:20-cv-00574-EGS Document 12 Filed 03/31/20 Page 2 of 3



not been served on Defendants. Nonetheless, Defendants request that April 24, 20202, three

weeks after the initial deadline to respond to the original Complaint, be set as the deadline to

respond to the Amended Complaint.

       4.       The instant lawsuit concerns FOIA requests to three different entities: the VA, the

VA Office of Inspector General, and the DOJ. The undersigned counsel is working with agency

counsel to gather background information about these FOIA requests in order to prepare an

accurate answer to the Amended Complaint or determine if there is a basis for a motion to

dismiss. A short extension, however, is sought for the agencies to complete their inquiry into

these FOIA requests.

       4.       Pursuant to Local Civil Rule 7(m), the undersigned counsel conferred with

Plaintiff’s counsel via email, who consented to the requested extension.

       5.       This is the first request for extension made by Defendant with respect to its

deadline to respond to the Complaint and is not intended for undue delay or obstruction.

       6.       A proposed order is attached.

Dated: March 31, 2020                           Respectfully submitted,

                                                TIMOTHY J. SHEA, D.C. Bar #437437
                                                United States Attorney

                                                DANIEL F. VAN HORN, D.C. Bar #924092
                                                Chief, Civil Division

                                       By:      /s/ Sean M. Tepe
                                                SEAN M. TEPE, DC Bar #1001323
                                                Assistant United States Attorney
                                                555 Fourth St., N.W.
                                                Washington, D.C. 20530
                                                Phone: (202) 252-2533
                                                Fax: (202) 252-2599
                                                Email: sean.tepe@usdoj.gov




                                                   2
             Case 1:20-cv-00574-EGS Document 12 Filed 03/31/20 Page 3 of 3



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


  MOLLY JONG-FAST,

                   Plaintiff,

                            v.                        Civil Action No. 20-574 (EGS)
  U.S. DEPARTMENT OF VETERANS
  AFFAIRS, et al.,

                   Defendants.


                                        [Proposed] ORDER

        Based upon consideration of Defendants’ Consent Motion for Extension of Time to

Answer or Otherwise Respond to Complaint, and for good cause shown, it is hereby ORDERED

that:

        1.       Defendants’ Motion is GRANTED;

        2.       The deadline for Defendants to file their Answer or to otherwise respond to the

Complaint is extended to April 24, 2020.

        SO ORDERED this _____ day of __________, 2020.



                                                      _________________________________
                                                      U.S. DISTRICT COURT JUDGE
